El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Mediante contrato de venta condicional otorgado el 29 de mayo de 1952, José M. Gatell adquirió de la Hull-Dobbs Co. of Puerto Rico un automóvil “Ford Y8 Panel Delivery,” siendo el contrato cedido por la vendedora a la aquí peticionaria, Universal C.I.T. Credit Corporation. (1) En vista de que Gatell no pagó con puntualidad algunos de los plazos conve-nidos, la cesionaria acudió en 20 de febrero de 1953 ante el Tribunal de Distrito de Puerto Rico, Sala de San Juan, con una declaración jurada en que, luego de hacer constar el otorgamiento del contrato y la cesión del mismo por la vende-dora, así como que el demandado no satisfizo los plazos corres-pondientes a los meses de diciembre de 1952 y enero y febrero de 1953, que de acuerdo con el contrato la totalidad del precio aplazado se consideraba vencida y que lá cantidad en descu-bierto lo era la de $1,488.27, solicitó del tribunal la reposesión *576del vehículo en cuestión. Esa declaración estuvo acompañada de copia simple del contrato suscrito por las partes. (2) Si-multáneamente se solicitó el aseguramiento de la sentencia que en su día pudiera dictarse y el Tribunal de Distrito así lo decretó, previa prestación de una fianza por la suma de $1,500, que fué prestada en su oportunidad. Más tarde, y a instan-cias de la propia cesionaria, el Tribunal de Distrito trasladó el procedimiento al Tribunal Superior de Puerto Rico, Sala de San Juan.
Luego de citado el comprador y habiéndose elevado ya los autos al Tribunal Superior, aquél contestó aceptando la cesión del contrato, negando el incumplimiento del mismo y alegando como materia de defensa que no ha satisfecho los pagos a que se comprometió debido a que desde el día en que se le entregó el vehículo objeto del contrato, el mismo ha estado fuera de uso la mayor parte del tiempo, con un desperfecto en su meca-nismo que nunca pudo ser corregido por los mecánicos y em-pleados de la demandante; alegando como defensas especia-les que al recibir el vehículo notó que el mismo tenía ciertos desperfectos mecánicos, lo que comunicó inmediatamente a la vendedora y ésta se comprometió con él a corregir tales defec-tos así como a devolverle el dinero pagado o a entregarle un vehículo nuevo en perfectas condiciones, en caso de que los susodichos desperfectos no pudieran corregirse; que él llevó el vehículo objeto del contrato más de 8 veces a los talleres de reparación de la vendedora y los mecánicos de ésta no pudie-*577ron corregir los desperfectos, y le informaron que ello no era posible; que entonces solicitó la entrega de su dinero u otro vehículo y a ello se negó la demandante (sic) (3); y que el día que el vehículo del demandado fué embargado en asegura-miento de sentencia, el mismo se encontraba en los talleres de reparación de la demandante. Por vía de “reconvención” alegó asimismo que la demandante reconvencionada no ha cumplido las obligaciones asumidas bajo el contrato, causando con ello daños al demandado por valor de $3,000. Solicitó se decretara la resolución del contrato de venta condicional; se ordenara a la demandante que entregara y devolviera al de-mandado el precio pagado y los abonos efectuados por éste; y que se condenara a la demandante a satisfacerle la suma de $3,000 por concepto de daños y perjuicios, más intereses, costas y honorarios de abogados.
La Universal contestó la reconvención, alegando que los hechos en ella expuestos no constituyen una causa de acción, y negándolos. También solicitó se eliminara de la contesta-ción del demandado la aludida reconvención porque:
“(a) Dicha ‘contrademanda’(4) constituye exclusivamente una reclamación por daños causados al señor Gatell por parte de Hull-Dobbs Co. of P. R., quien no es parte en el caso, por motivo a que dicha Hull-Dobbs Co. of P. R. no había cumplido un con-venio o contrato con el señor Gatell y cuyo convenio o contrato no tiene que ver nada con el contrato de venta condicional en-vuelto en la acción de reposesión; todo lo cual se desprende de las alegaciones de dicha contrademanda.
“(ó) Porque dentro del procedimiento sumario de Repose-sión de Bienes Muebles incoado de acuerdo con lo dispuesto en la Ley de Ventas Condicionales no se puede ventilar una causa de acción por daños y perjuicios.
*578“(c) Que estando dicha Reconvención dirigida contra Hull-Dobbs Co. of P. R. y no siendo parte en el pleito Hull-Dobbs Co. of P. R., la demandante Universal C. I. T. Credit Corp. no puede responder de las acciones y contratos existentes entre el señor Gatell y Hull-Dobbs Co. of P. R., en cuyos contratos la aquí peti-cionaria no fué parte, y por lo tanto no viene obligada a respon-derle al señor Gatell de la suma de $3,000 que éste reclama por violación de un contrato por parte de Hull-Dobbs Co. of P. R., cuyo contrato no es el que adquirió la peticionaria de dicha Hull-Dobbs Co. of P. R. ni en cuyo contrato la peticionaria fué parte.
“ (d) Que en lo que a la peticionaria Universal C. I. T. Credit Corp. concierne el señor Gatell estaba impedido, a virtud de lo convenido en el propio contrato de venta condicional que él volun-tariamente suscribió, y cuya autenticidad expresamente admitió, de formularle tales reclamaciones.”
La moción eliminatoria de la Universal fué declarada sin lugar a virtud de extensa resolución del tribunal a quo, fe-chada el 24 de julio del pasado año. Para revisar esa reso-lución libramos un auto de certiorari a instancias de la cesionaria. La contención de ésta ahora es que el tribunal a quo erró al concluir (1) que era procedente ventilar dentro de una acción de reposesión la contrademanda del demandado, las alegaciones de la cual constituyen de su faz una causa de acción contra una persona que no ha sido hecha parte en el litigio, por daños y perjuicios que surgen del incumplimiento de contratos en los cuales la peticionaria no es parte, no siendo tampoco dichos contratos parte del contrato de venta condi-cional que dió lugar al procedimiento de reposesión, imponién-dosele así responsabilidad por daños y perjuicios no causados por ella; y (2) que procedía ventilar dentro de una acción de reposesión de bienes muebles incoada de conformidad con lo dispuesto en la Ley de Ventas Condicionales, una reclamación por daños y perjuicios formulada por el comprador condicio-nal contra la peticionaria.
Tanto la peticionaria como el interventor Gatell ponen gran énfasis en lo resuelto por nosotros en Mattei & Co. v. Maldonado, 70 D.P.R. 468. Sin embargo, ese caso es claramente distinguible del presente. En él los allí litigantes *579suscribieron un contrato de venta condicional en relación con una refrigeradora eléctrica. Al dejar el comprador de pagar puntualmente algunos de los plazos, la vendedora inició un procedimiento de reposesión. El comprador contestó por es-crito admitiendo que la querellante era dueña de la. refrige-radora, negando haber comprado la misma y alegando que el mueble que se le entregó era distinto al comprado, así como que la refrigeradora que se le instaló estaba abollada y era de precio diferente al convenido, y que al protestar de ello, la vendedor# le hizo saber que le rebajaría la suma de $100 del precio convenido. Oída la cuestión así planteada, el tribunal inferior dictó sentencia declarando sin lugar la “demanda,” con costas y honorarios de abogado. La vendedora condicio-nal apeló para ante este Tribunal. Al resolver el caso diji-mos en el curso de nuestra opinión:
“Existe conflicto en la jurisprudencia respecto a si en acción entablada por el vendedor para recuperar la posesión de un bien mueble vendido en venta condicional, por haber habido un incum-plimiento del contrato por el comprador, debe permitirse a éste plantear la defensa de que existen vicios o defectos aparentes u ocultos en la cosa, o el incumplimiento del contrato . . . por parte del vendedor. (Citas). La cuestión específica no ha sido resuelta por esta Corte. Nada dice nuestra Ley de Ventas Condicionales (núm. 61 de 1916) respecto a si dentro del pro-cedimiento de reposesión a que ya hemos hecho referencia, puede dilucidarse o no semejante defensa. Empero, si se sostuviera que por ser el procedimiento de reposesión uno especial y sumario al plantearse una defensa como la suscitada por el comprador en este caso debe declararse sin lugar la solicitud de reposesión, muy poco o nada se adelantaría con ello. Una resolución en tal sentido dejaría a las partes en la misma situación en que se hallaban antes de radicarse la declaración jurada con que a virtud del artículo 6 se inicia el procedimiento de reposesión y les obligaría a entablar uno o más pleitos independientes para dirimir cualesquiera conflictos existentes entre ellos. Nos pa-rece, en su consecuencia, que toda vez que las partes se encuen-tran ante el tribunal y éste tiene jurisdicción sobre ellas y sobre la materia y que puesto que se le da a éstas oportunidad para comparecer y ser oídas en torno de sus respectivas reclamado-*580nes o derechos, la mejor 'práctica debe ser determinar dentro del procedimiento mismo de reposesión tales reclamaciones o dere-chos, más bien que circunscribirse al hecho escueto de si ha habido o no un incumplimiento del contrato de venta condicional por parte del comprador y por ende de si procede o no la repo-sesión solicitada.” (Bastardillas nuestras.)
Empero, la situación en el presente recurso es completa-mente distinta. Aquí no se trata únicamente de defensas planteadas por el comprador a base de vicios ocultos de la cosa, sino también de reclamaciones afirmativas que no pue-den establecerse dentro de este procedimiento especial y que además se basan en promesas hechas al comprador por la vendedora original.
Un contrato de venta condicional como el aquí envuelto no es un instrumento negociable. 47 Am. Jur. 139, see. 929. Sin embargo, puede ser cedido a un tercero. El aquí envuelto podía serlo a virtud de sus propios términos. (5) Cuando se cede un contrato de esta índole, el cesionario se subroga en los derechos del cedente y a la vez asume las obligaciones que este último tenga para con el comprador al momento de la cesión. Es decir, toma el documento sujeto a los vicios (infirmities) que el mismo pueda tener y responde de cualesquiera garantías (warranties) de que por ley o a virtud del contrato el vendedor (cedente) venga obligado a responder en favor del comprador, hasta el momento mismo de la transferencia del contrato. State Nat. Bank v. Cantrell, 143 P.2d 592, 152 A.L.R. 1216; Jegen v. Berger, 77 C.A.2d 1, 174 P.2d 489; Bogert, Uniform Laws Annotated, Vol. 2A, pág. 48; ob. cit., Cumulative Annual Pocket Part, 1953, págs. 36 y 37; Parker v. Funk, 197 Pac. 83. Cf. arts. 1374 y 1418 del Código Civil, ed. de 1930. Por virtud de esa cesión y de los derechos que la misma lleva consigo, el cesionario de tal contrato está autorizado para iniciar un procedimiento de reposesión. 78 C.J.S. 452; 47 Am. Jur. 138; 57 Yale L. J. 1414, 1417. Tal procedimiento está regulado por el art. 6 *581de la Ley 61 de 13 de abril de 1916 (pág. 126), según fue enmendada por la Ley núm. - 40 de 27 de junio de 1925 (pág. 247).
El art. 6, supra, dispone en síntesis que siempre que se vendan artículos bajo condición de que el título de los mismos será retenido por el vendedor o por otra persona, hasta que se verifique el pago del precio, los mismos podrán ser recupe-rados por el vendedor o su cesionario, al faltarse al cumpli-miento de las condiciones de venta; que en dicho caso los bienes serán retenidos por el vendedor por un período de treinta días contados desde la fecha en que se hubieren' recu-perado, pudiendo el comprador o su cesionario dar cumpli-miento durante dicho período a los términos del contrato y recibir subsiguientemente los bienes; que después de expirado el referido plazo, si el comprador o su cesionario no diere cum-plimiento al contrato, el vendedor o el cesionario podrá hacer vender los artículos en pública subasta y si los mismos no son vendidos dentro de los treinta días subsiguientes, el compra-dor podrá recuperar del vendedor la cantidad pagada a cuenta, menos un cargo razonable por el uso de los artículos. Dis-pone además, que para que el vendedor condicional pueda recuperar los bienes objeto del contrato, deberá presentar ante la corte correspondiente una declaración escrita y jurada haciendo constar que el comprador condicional no ha cumplido los términos del contrato y que la reclamación se hace de buena fe, acompañando a la misma copia del contrato con nota de su inscripción en el registro de ventas condicionales. Asi-mismo, que al recibir la declaración jurada y la copia del contrato, el juez citará a las partes para una audiencia que tendrá lugar dentro de los diez días siguientes y que “si esti-mare que no se ha cumplido la condición por el comprador, dictará una orden disponiendo que el márshal se incaute de los bienes reclamados, los cuales bienes el márshal los entre-gará al vendedor condicional sujetos a las disposiciones de esta ley.”
*582El procedimiento de reposesión es uno especial, que se inicia medíante una simple declaración jurada y no a virtud de una demanda ordinaria. Además, es un procedimiento sumario, que no está sujeto a los tecnicismos ni a las demoras de que por lo general son objeto los pleitos civiles corrientes. El propósito del estatuto sin duda es que una vez que el con-trato de venta condicional queda incumplido por el compra-dor, el vendedor (o cesionario) pueda recuperar sumaria-mente el bien mueble de cuya posesión se había desprendido, pero cuyo dominio había tenido en todo momento. Ése fué precisamente el procedimiento seguido en este caso por la cesionaria.
 Si bien el comprador — aquí interventor — alega que el contrato de venta condicional no fué cedido a la peticionaria el mismo día de su otorgamiento, sino mucho después,(6) sin embargo las defensas que plantea dicho comprador no se dirigen a actuaciones de la propia cesionaria, sino más bien a actuaciones y promesas héchasle, posiblemente después de cedido el contrato de venta condicional, por la cedente HullDobbs Co. of Puerto Rico. Aunque la cesionaria adquirió el contrato sujeto a los vicios y responsabilidades existentes al momento de la cesión, sin embargo, cualesquiera promesas ulteriores hechas por la cedente (vendedora) al comprador Gatell no pueden en forma alguna afectar los derechos de la cesionaria a cobrar mediante el procedimiento de reposesión cualquier suma insoluta con motivo del contrato—Cf. North American Acceptance Corporation v. Bihlmeier, 74 N.E.2d 831; Refrigeration Discount Corporation v. Chronis, 117 Conn. 457; Saranac Mach. Co. v. Nants & Co., 51 S.W.2d 479, 480; 6 C.J.S. 1161 y 1162, secs. 105 y 107; First Acceptance Corp. v. Kennedy, 95 F.Supp. 861, 872; Apple v. Edwards, 16 P.2d 700, 87 A.L.R. 179; 44 Ill.L.Rev. (1949-50) pág. 227.
*583El permitir que dentro de un procedimiento de reposesión iniciado por un cesionario se ventilen, discutan y resuelvan cuestiones como las suscitadas por el interventor equivaldría a adulterar totalmente dicho procedimiento y a inyectar en el mismo controversias enteramente extrañas a él. La mo-ción eliminatoria de la cesionaria debió ser declarada con lugar. (7)
Aunque el comprador, aquí interventor, no puede interpo-ner semejantes defensas dentro del procedimiento de repose-sión, sin embargo él no queda indefenso. No obstante el pro-cedimiento sumario que actualmente se sigue en su contra, él puede iniciar, si así lo desea, pleito independiente contra la Hull-Dobbs Co. en relación con el incumplimiento de las su-puestas promesas que ella le hizo. Si la aquí cesionaria debe figurar o no como demandada en dicho pleito es cuestión que no debemos por ahora anticipar.

Debe anularse la resolución recurrida y devolverse el caso al Tribunal Superior, Sala de San Juan, para ulteriores pro-cedimientos consistentes con esta opinión.

El Juez Presidente Sr. Snyder disintió.

 En adelante nos referiremos a ella como la cesionaria o como la Universal.


 En el contrato de venta condicional figuran entre otras las siguientes cláusulas:
“3. El comprador ha recibido del vendedor en el día de hoy el vehículo, el cual ha sido examinado y probado por el comprador y aceptado a su entera satisfacción.
“(a) El vehículo queda de la propiedad absoluta del vendedor hasta que el comprador haya satisfecho totalmente el importe de los plazos es-tipulados. . . .
“(f) Si el comprador dejare de pagar cualquiera de los plazos estipu-lados en este contrato . . . entonces el vendedor podrá tomar posesión del vehículo . . .
“(1) Este contrato podrá ser cedido o traspasado por el vendedor con o sin aviso al comprador.”


A1 hacer mención de la “demandante” no sabemos exactamente si el demandado deseaba referirse a la cesionaria, que era la entidad que soli-citaba la reposesión del vehículo, o a la cedente, que fué la que le vendió el mismo y la que según él le había hecho las promesas a que se refiere en su contestación.


La reclamación que aparece en la contestación del demandado es calificada indistintamente por las partes como reconvención o como contra-demanda. Cf. The Juncos Central Co. v. Rodríguez, 16 D.P.R. 302, 308.


 Véase la cláusula (1) del contrato de venta condicional, copiada más arriba.


 La cesionaria alega que el contrato le fué cedido el mismo día que se otorgó.


 Desde luego, nuestra conclusión sería distinta si se tratara de una acción ordinaria en cobro de dinero, de una para recobrar la posesión de bienes muebles, etc.